                                      Case 19-22733              Doc 1        Filed 09/24/19           Page 1 of 54

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Terra’s Kitchen, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1001 South Lakewood Avenue
                                  Baltimore, MD 21224-4724
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Baltimore City                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.terraskitchen.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 19-22733               Doc 1         Filed 09/24/19              Page 2 of 54
Debtor    Terra’s Kitchen, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                     Case 19-22733                 Doc 1        Filed 09/24/19            Page 3 of 54
Debtor   Terra’s Kitchen, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                     Case 19-22733                Doc 1        Filed 09/24/19             Page 4 of 54
Debtor    Terra’s Kitchen, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 23, 2019
                                                  MM / DD / YYYY


                             X   /s/ Brendan Connors                                                      Brendan Connors
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CFO




18. Signature of attorney    X   /s/ Lawrence J. Yumkas                                                    Date September 23, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Lawrence J. Yumkas 06357
                                 Printed name

                                 Yumkas, Vidmar, Sweeney & Mulrenin, LLC
                                 Firm name

                                 10211 Wincopin Circle, Suite 500
                                 Columbia, MD 21044
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (443) 569-0758                Email address      lyumkas@yvslaw.com

                                 06357 MD
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                   Case 19-22733        Doc 1     Filed 09/24/19       Page 5 of 54




                        IN THE I.INITED STATES BANKRUPTCY COURT
                             FOR TT{E DISTRICT OF MARYLAND
                                       (Baltimore Division)


In re:

TERRA'S KITCHEN, LLC                                            CaseNo:19-
                                                                          (Chapter   7-f-
         Debtor



          STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

I, Brendan Connors, declare under penalty of perjury that I am the Chief Financial Officer of
Terra's Kitchen, LLC, and that the following is a true and correct copy of the resolutions adopted
by the members of the Company at a special meeting duly called and held on the 23rd day of
September 2019.

         "Whereas, it is in the best interest of this Company to file a voluntary petition in
         the United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the
         United States Code;

         Be It Therefore Resolved, that Brendan Connors, Chief Financial Officer ofthis
         Company, is authorized and directed to execute and deliver all documents
         necessary to perfect the filing of a Chapter 7 voluntary bankruptcy case on behalf
         ofthe Company; and

         Be It Further Resolved, that Brendan Connors, Chief Financial Officer of this
         Company, is authorized and directed to appear in all bankruptry proceedings on
         behalf ofthe Company, and to otherwise do and perform all acts and deeds and to
         execute and deliver all necessary documents on behalf of the Company in
         connection with such bankruptcy case; and

         Be It Further Resolved, that Brendan Connors, Chief Financial Officer of this
         Company, is authorized and directed to employ Lawrence J. Yumkas and the law
         firm of Yumkas, Vidmar, Sweeney & Mulrenin,LLc to represent the Company
         in such bankruptcy case."



Dated             September 23" 2019                    -    ,,r,=rr"n,*ro*ror,        6        {
                                                        Brendan Connors
                                          Case 19-22733                Doc 1         Filed 09/24/19             Page 6 of 54



 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,513,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $6,382,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $14,891,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                          Case 19-22733                 Doc 1         Filed 09/24/19            Page 7 of 54
 Debtor       Terra’s Kitchen, LLC                                                                      Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               American Express                                            6/28/18,                           $8,000.00               Secured debt
               P. O. Box 1270                                              8/12/19,                                                   Unsecured loan repayments
               Newark, NJ 07101-1270                                       8/19/19,                                                   Suppliers or vendors
                                                                           8/26/19                                                    Services
                                                                                                                                      Other credit card


       3.2.
               United Healthcare                                           6/18/19,                         $25,420.42                Secured debt
               c/o UHS Premium Billing                                     8/6/19                                                     Unsecured loan repayments
               P. O. Box 94017
                                                                                                                                      Suppliers or vendors
               Palatine, IL 60094
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               Feenix Venture Partners                                     6/17/19,                         $33,844.32                Secured debt
               777 Third Avenue, 23rd Floor                                6/21/19,                                                   Unsecured loan repayments
               New York, NY 10017                                          6/27/19,
                                                                                                                                      Suppliers or vendors
                                                                           7/16/19,
                                                                                                                                      Services
                                                                           8/15/19,
                                                                           9/16/19                                                    Other


       3.4.
               Kalpesh Patel                                               6/20/19,                           $8,000.00               Secured debt
                                                                           6/28/19,                                                   Unsecured loan repayments
                                                                           7/19/19,
                                                                                                                                      Suppliers or vendors
                                                                           7/22/19,
                                                                                                                                      Services
                                                                           8/5/19
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                          Case 19-22733                   Doc 1         Filed 09/24/19              Page 8 of 54
 Debtor       Terra’s Kitchen, LLC                                                                          Case number (if known)



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    Jellyfish US Limited v. Terra's                   confessed                    Circuit Court for Baltimore                 Pending
               Kitchen, LLC                                      judgment                     City                                        On appeal
               24C19003416
                                                                                                                                          Concluded


       7.2.    Matthew Lopez, individually                       class action                 Southern District of                        Pending
               and on behalf of others                           regarding                    California                                  On appeal
               similarly situated v. Terra's                     subscription
                                                                                                                                          Concluded
               Kitchen, LLC                                      disclosures


       7.3.    Canton Hardware, LLC v.                           landlor/tenant               District Court for Baltimore                Pending
               Terra's Kitchen LLC                                                            City                                        On appeal
               2019014300324535
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                          Case 19-22733                   Doc 1      Filed 09/24/19             Page 9 of 54
 Debtor        Terra’s Kitchen, LLC                                                                      Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Yumkas, Vidmar, Sweeney &
                 Mulrenin, LLC
                 10211 Wincopin Circle, Suite
                 500
                 Columbia, MD 21044                                  attorneys' fees and filing fee                            9/23/19                  $5,335.00

                 Email or website address
                 lyumkas@yvslaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19             Page 10 of 54
 Debtor      Terra’s Kitchen, LLC                                                                       Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Name, address, telephone number, order history
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Terra's Kitchen, Plan ID 102672 (ADP)                                                      EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                        Case 19-22733                 Doc 1         Filed 09/24/19             Page 11 of 54
 Debtor      Terra’s Kitchen, LLC                                                                       Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Stefanie Tartaglia, VP of Finance                                                                                          5/8/17-present
                    32 Evans Avenue
                    Timonium, MD 21093

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                        Case 19-22733                 Doc 1         Filed 09/24/19             Page 12 of 54
 Debtor      Terra’s Kitchen, LLC                                                                       Case number (if known)



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Feenix Venture Partners
                    777 Third Avenue, 23rd Floor
                    New York, NY 10017
       26d.2.       Tuhaye Venture Partners
                    303 Greenwich Street
                    New York, NY 10013
       26d.3.       Facebook
                    1601 Willow Road
                    Menlo Park, CA 94025

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Herman Dunst
       .                                                                                    8/12/19                  $9,275.00

                Name and address of the person who has possession of
                inventory records
                Herman Dunst
                3380 Jennings Chapel Road
                Woodbine, MD 21797


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael McDevitt                               1656 Chinford Trail                                 CEO/board member/preferred            3.59%
                                                      Annapolis, MD 21401                                 equity investor

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Brendan Connors                                3630 Stansbury Mill Road                            CFO/preferred equity investor         1.40%
                                                      Phoenix, MD 21131




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19             Page 13 of 54
 Debtor      Terra’s Kitchen, LLC                                                                       Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John McDevitt                                  608 Glenover Drive                                  board member/preferred                1.02%
                                                      Alpharetta, GA 30004                                equity investor



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Brendan Connors
       .    3630 Stansbury Mill Road
               Phoenix, MD 21131                                 $12,000 salary                                          bi-weekly         health insurance

               Relationship to debtor
               CFO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                        Case 19-22733                 Doc 1         Filed 09/24/19             Page 14 of 54
 Debtor      Terra’s Kitchen, LLC                                                                       Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 23, 2019

 /s/ Brendan Connors                                                    Brendan Connors
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                                 Case 19-22733                            Doc 1              Filed 09/24/19                         Page 15 of 54
 Fill in this information to identify the case:

 Debtor name            Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            15,141.77

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            15,141.77


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           597,272.47


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                832.65

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       18,702,492.40


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         19,300,597.52




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                        Case 19-22733                Doc 1      Filed 09/24/19       Page 16 of 54
 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         checking                        2616                                       $366.77



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $366.77
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 19-22733                   Doc 1      Filed 09/24/19        Page 17 of 54

 Debtor         Terra’s Kitchen, LLC                                                             Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished goods - frozen
           premade meals and
           smoothies                                  8/12/19                              $9,275.00    cost                                $9,275.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $9,275.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment - computer and video                                         $11,828.95     cost                                $2,000.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case 19-22733                Doc 1      Filed 09/24/19        Page 18 of 54

 Debtor         Terra’s Kitchen, LLC                                                          Case number (If known)
                Name

            equipment



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $2,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website - www.terraskitchen.com                                            Unknown                                            Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list (over 50,000 customers since
            2015, over 250,000 emails in customer leads
            database)                                                                  Unknown                                            Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                        Case 19-22733                Doc 1      Filed 09/24/19       Page 19 of 54

 Debtor         Terra’s Kitchen, LLC                                                         Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Tax retund pending from State of California                                        Tax year 2018                            $3,500.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $3,500.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                            Case 19-22733                      Doc 1            Filed 09/24/19                   Page 20 of 54

 Debtor          Terra’s Kitchen, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $366.77

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $9,275.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $3,500.00

 91. Total. Add lines 80 through 90 for each column                                                              $15,141.77          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $15,141.77




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                             Case 19-22733                Doc 1        Filed 09/24/19               Page 21 of 54
 Fill in this information to identify the case:

 Debtor name          Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Feenix Venture Partners                       Describe debtor's property that is subject to a lien                    $597,272.47                  Unknown
        Creditor's Name                               UCC filing on Terra's Kitchen brand
        777 Third Avenue, 23rd
        Floor
        New York, NY 10017
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2/16/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $597,272.47

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                        Case 19-22733                      Doc 1            Filed 09/24/19                   Page 22 of 54
 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                             $354.03          $354.03
           Illinois Department of Revenue                            Check all that apply.
           P. O. Box 19035                                              Contingent
           Springfield, IL 62794                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     sales tax

           Last 4 digits of account number 7258                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                             $478.62          $478.62
           State of Arkansas                                         Check all that apply.
           P. O. Box 2485                                               Contingent
           Little Rock, AR 72203                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     sales tax

           Last 4 digits of account number 8SLS                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   40266                                    Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 23 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,604.00
          3180 Media Group                                                      Contingent
          404 East Montgomery XRD                                               Unliquidated
          Savannah, GA 31406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $155,617.45
          American Express                                                      Contingent
          P. O. Box 1270                                                        Unliquidated
          Newark, NJ 07101-1270                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card purchases
          Last 4 digits of account number       1007
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,620.00
          Andrew Liberman                                                       Contingent
          11904 Triadelphia Road                                                Unliquidated
          Ellicott City, MD 21042-1006                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,584.14
          Anthony Pitts                                                         Contingent
          206B 66th Street                                                      Unliquidated
          Virginia Beach, VA 23451                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          ASKing Tech LLC                                                       Contingent
          822 South Main Street                                                 Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,514.97
          B E Enterprises                                                       Contingent
          P. O. Box 369                                                         Unliquidated
          Woodbine, MD 21797                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,627.90
          BING Ads-Microsoft Online, Inc.                                       Contingent
          6100 Neil Road, Suite 100                                             Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       1072
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 24 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Bounce Exchange                                                       Contingent
          620 8th Avenue, Floor 21                                              Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,627.22
          Brendan Connors                                                       Contingent
          3630 Stansbury Mill Road                                              Unliquidated
          Phoenix, MD 21131                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,241,828.00
          Brendan Connors                                                       Contingent
          3630 Stansbury Mill Road                                              Unliquidated
          Phoenix, MD 21131                                                     Disputed
          Date(s) debt was incurred 5/22/16
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,381.24
          Burleigh Manor Animal Sanctuary                                       Contingent
          and Eco Retreat                                                       Unliquidated
          3950 White Rose Way                                                   Disputed
          Ellicott City, MD 21042
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,484.12
          C. Walker                                                             Contingent
          502 Plum Street                                                       Unliquidated
          Vienna, VA 22180                                                      Disputed
          Date(s) debt was incurred      9/22/17                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,357.00
          C.H. Robinson World Wide, Inc.                                        Contingent
          P. O. Box 9121                                                        Unliquidated
          Minneapolis, MN 55480                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       4973
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,000.00
          C3 Metrics, Inc.                                                      Contingent
          2 International Drive, Suite 130                                      Unliquidated
          Portsmouth, NH 03801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       270
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 25 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.18
          Canton Ace Hardware                                                   Contingent
          1022 Binney Street                                                    Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       0670
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,390.90
          Canton Hardware, LLC                                                  Contingent
          1734 14th Street NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    lease for office space
          Last 4 digits of account number       5006
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,008.18
          Capital One                                                           Contingent
          P. O. Box 71083                                                       Unliquidated
          Charlotte, NC 28272-1083                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card purchases
          Last 4 digits of account number       2820
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,470.00
          Carlos Castillo                                                       Contingent
          5 Dundas Court, Apt. B-3                                              Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $107,479.45
          Carson Shearer                                                        Contingent
          1512 Grand Willow Way                                                 Unliquidated
          Raleigh, NC 27614                                                     Disputed
          Date(s) debt was incurred 6/21/18
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,760.00
          Chia & Hon Photography                                                Contingent
          130 East 64th Street                                                  Unliquidated
          Savannah, GA 31405                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,670.83
          Consumer Acquisition LLC                                              Contingent
          725 Barleta Court                                                     Unliquidated
          Livermore, CA 94550                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 26 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Cool Mom Picks, LLC                                                   Contingent
          73 Old Dublin Pike, Suite 10-343                                      Unliquidated
          Doylestown, PA 18902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          David Dempsey                                                         Contingent
          207 East 33rd Street                                                  Unliquidated
          Savannah, GA 31401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,792.46
          David & Sons                                                          Contingent
          120 Center Square Road                                                Unliquidated
          Swedesboro, NJ 08085                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,208.00
          Decision Genetics, Inc.                                               Contingent
          17810 Meeting House Road                                              Unliquidated
          Sandy Spring, MD 20860                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          DH Patterson LLC                                                      Contingent
          8210 Rider Avenue                                                     Unliquidated
          Towson, MD 21204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,977.58
          Elan                                                                  Contingent
          P. O. Box 790408                                                      Unliquidated
          Saint Louis, MO 63179-0408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card purchases
          Last 4 digits of account number       1553
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,220.63
          Estelle LLC                                                           Contingent
          5548 April Journey                                                    Unliquidated
          Columbia, MD 21044                                                    Disputed
          Date(s) debt was incurred      11/2/17                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 27 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $309,028.80
          Facebook                                                              Contingent
          1601 Willow Road                                                      Unliquidated
          Menlo Park, CA 94025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       0700
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $74,099.95
          Federal Express                                                       Contingent
          3965 Airways Boulevard                                                Unliquidated
          Module G,4th Floor                                                    Disputed
          Memphis, TN 38116
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5353                         Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,994.00
          Frozen Garden, LLC                                                    Contingent
          315 E 316N, Unit C                                                    Unliquidated
          Valparaiso, IN 46383                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,739.72
          Fry Communications                                                    Contingent
          800 West Church Road                                                  Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       6725
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,500.00
          Gabe Massuda                                                          Contingent
          7939 Honeygo Boulevard, Suite 111                                     Unliquidated
          Nottingham, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,796.42
          Galloway Creek Investments LLC                                        Contingent
          Attention: Donald Scheeler                                            Unliquidated
          1405 Gateshead Road                                                   Disputed
          Towson, MD 21204
                                                                             Basis for the claim:    business investment
          Date(s) debt was incurred 10/23/17
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,312.16
          Gloria T. Crouch                                                      Contingent
          225 Main Street, Suite 306                                            Unliquidated
          Carbondale, CO 81623                                                  Disputed
          Date(s) debt was incurred 10/23/17
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 28 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $291,831.28
          Google, Inc.                                                          Contingent
          Dept. 33654                                                           Unliquidated
          P. O. Box 39000                                                       Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.00
          Grapefriend                                                           Contingent
          12 West 96th Street, Apt. 9B                                          Unliquidated
          New York, NY 10025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $151,757.28
          Greenberg Traurig, LLP                                                Contingent
          2200 Ross Avenue, Suite 5200                                          Unliquidated
          Dallas, TX 75201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal fees
          Last 4 digits of account number       0101
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $259,000.00
          Guy Nailer                                                            Contingent
          2500 Grays Road                                                       Unliquidated
          Dundalk, MD 21222                                                     Disputed
          Date(s) debt was incurred      2/12/19                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,400.00
          H Fields LLC                                                          Contingent
          229 Northway Road                                                     Unliquidated
          Reisterstown, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,368.36
          Herman Dunst                                                          Contingent
          3380 Jennings Chapel Road                                             Unliquidated
          Woodbine, MD 21797                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,275.00
          Impact Radius, Inc.                                                   Contingent
          223 East De La Guerra Street                                          Unliquidated
          Santa Barbara, CA 93101                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 29 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,080.69
          Indian Ridge Provisions                                               Contingent
          400 Emlen Way                                                         Unliquidated
          Telford, PA 18969                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       3722
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $887.22
          Jamie Elwood                                                          Contingent
          9510 Honeygo Creek Court                                              Unliquidated
          Perry Hall, MD 21128                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,025.89
          Jellyfish US Limited                                                  Contingent
          250 South President Street, Suite 10                                  Unliquidated
          Baltimore, MD 21223                                                   Disputed
          Date(s) debt was incurred 7/15/19
                                                                             Basis for the claim:    confessed judgment
          Last 4 digits of account number 5733
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,071,506.85
          JMSJBT INV, LLC                                                       Contingent
          222 South Hailand Avenue                                              Unliquidated
          Collingswood, NJ 08108                                                Disputed
          Date(s) debt was incurred 7/11/18
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,624.48
          Kathryn Robinette                                                     Contingent
          670 Cole Ranch Road                                                   Unliquidated
          Durango, CO 81303                                                     Disputed
          Date(s) debt was incurred 11/14/17
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,928.77
          Kevin Lowe                                                            Contingent
          3308 NE 38th Street                                                   Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred 1/23/19
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,475.34
          Klein Capital                                                         Contingent
          3335 Bullfrog Road                                                    Unliquidated
          Taneytown, MD 21787                                                   Disputed
          Date(s) debt was incurred 9/25/18
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 30 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,707.50
          Ledbetter Packing Company                                             Contingent
          P. O. Box 1000, Dept. 405                                             Unliquidated
          Memphis, TN 38148                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       2121
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,269.17
          Lisa Davis                                                            Contingent
          3950 White Rose Way                                                   Unliquidated
          Ellicott City, MD 21042                                               Disputed
          Date(s) debt was incurred 11/3/17
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,852.50
          Little Black Skillet                                                  Contingent
          454 Carlin Avenue                                                     Unliquidated
          Charleston, SC 29412                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.00
          LS Media, Inc.                                                        Contingent
          68-19 Ingram Street                                                   Unliquidated
          Forest Hills, NY 11375                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,200.00
          Magento                                                               Contingent
          3640 Holdrege Avenue                                                  Unliquidated
          Los Angeles, CA 90016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       4002
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,312.16
          Mainstar Trust                                                        Contingent
          214 West 9th Street                                                   Unliquidated
          P. O. Box 420                                                         Disputed
          Onaga, KS 66521
                                                                             Basis for the claim:    business investment
          Date(s) debt was incurred      10/25/17
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.00
          Maryland Unemployment Insurance                                       Contingent
          Department of Economic Development                                    Unliquidated
          P. O. Box 17291                                                       Disputed
          Baltimore, MD 21203-7291
                                                                             Basis for the claim:    filing fee
          Date(s) debt was incurred
          Last 4 digits of account number       2587                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 31 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,000.00
          Media IQ Digital NA                                                   Contingent
          853 Broadway, 4th Floor                                               Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $215,287.67
          Melissa Jiulianti                                                     Contingent
          203 Wakefield Road                                                    Unliquidated
          Richmond, VA 23221                                                    Disputed
          Date(s) debt was incurred      6/11/18                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $558.85
          Merrill Corporation LLC                                               Contingent
          CM-9638                                                               Unliquidated
          Saint Paul, MN 55170-9638                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       6310
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Meticullosity                                                         Contingent
          460 Doyle Avenue, Suite 201                                           Unliquidated
          Kelowna, BC V1Y 9H2                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $79,839.36
          Michael J. McDevitt                                                   Contingent
          1758 Birdbrook Trail                                                  Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred      12/26/17                            Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,854.35
          Michael McDevitt                                                      Contingent
          1656 Chinford Trail                                                   Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,911,176.00
          Michael McDevitt                                                      Contingent
          1656 Chinford Trail                                                   Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred      1/11/17                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 32 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,000.00
          National Public Media                                                 Contingent
          P. O. Box 414406                                                      Unliquidated
          Boston, MA 02241-4406                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       2881
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,975.00
          Optimizely                                                            Contingent
          DEPT CH 19940                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,695.72
          Pandora                                                               Contingent
          25601 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,312.16
          Peter C. Sisson                                                       Contingent
          11955 Marine View SW                                                  Unliquidated
          Burien, WA 98146                                                      Disputed
          Date(s) debt was incurred 10/20/17
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,792.00
          Portia Dunst                                                          Contingent
          3380 Jennings Chapel Road                                             Unliquidated
          Woodbine, MD 21797                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       6013
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,772.25
          Printing Images                                                       Contingent
          12266 Wilkins Avenue                                                  Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       0679
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,673.50
          Proper Sky                                                            Contingent
          100 South Keswick Avenue                                              Unliquidated
          Glenside, PA 19038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 33 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,500.00
          PSA Insurance & Financial Services                                    Contingent
          11311 McCormick Road, Suite 500                                       Unliquidated
          Hunt Valley, MD 21031                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,913.28
          Quixotic Farming                                                      Contingent
          5350 College Boulevard                                                Unliquidated
          Overland Park, KS 66212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,466.75
          Rastelli Foods Group                                                  Contingent
          300 Heron Drive                                                       Unliquidated
          Sicklerville, NJ 08081                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       0125
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,475.03
          Red Velvet Partners, Inc.                                             Contingent
          546 East Harris Street                                                Unliquidated
          Savannah, GA 31401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.05
          RLS Logistics                                                         Contingent
          2185 Main Road                                                        Unliquidated
          Newfield, NJ 08344                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       TERBAL
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,290.54
          Salty Girl Seafood                                                    Contingent
          P. O. Box 6557                                                        Unliquidated
          Santa Barbara, CA 93110                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          SHIFT                                                                 Contingent
          1407 Fleet Street, Suite 200                                          Unliquidated
          Baltimore, MD 21231                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 34 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,053,780.82
          Sinclair Broadcasting                                                 Contingent
          170 Lake Front Drive                                                  Unliquidated
          Cockeysville, MD 21030                                                Disputed
          Date(s) debt was incurred 6/11/18
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,726.00
          Solve LLC                                                             Contingent
          5287 East Rolling Creek Drive                                         Unliquidated
          Cave Creek, AZ 85331                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845.47
          State of California                                                   Contingent
          Franchise Tax Board                                                   Unliquidated
          P. O. Box 942857                                                      Disputed
          Sacramento, CA 94257-0511
                                                                             Basis for the claim:    fees and interest
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Stefanie Tartaglia                                                    Contingent
          32 Evans Avenue                                                       Unliquidated
          Timonium, MD 21093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $141,936.64
          Sugar Lakes Foundation                                                Contingent
          225 Main Street, Suite 306                                            Unliquidated
          Carbondale, CO 81623                                                  Disputed
          Date(s) debt was incurred 10/23/17
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,956.23
          T Squared Advertising LLC                                             Contingent
          3545 Waterchase Way W                                                 Unliquidated
          Jacksonville, FL 32224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,400.65
          Tandem Legal Group LLC                                                Contingent
          829 7th Street NW                                                     Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal fees
          Last 4 digits of account number       5020
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 35 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,174.00
          Tannaz Brucht                                                         Contingent
          5328 East Barwick Drive                                               Unliquidated
          Cave Creek, AZ 85331                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,100.00
          Teamify                                                               Contingent
          c/o Clearvision                                                       Unliquidated
          2401 Walnut Street, Suite 102                                         Disputed
          Philadelphia, PA 19103-4341
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $530,164.38
          Terri Miller                                                          Contingent
          1402 NW 304th Circle                                                  Unliquidated
          Ridgefield, WA 98642                                                  Disputed
          Date(s) debt was incurred 9/17/18
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,658.37
          The Coastal Companies                                                 Contingent
          9001 Whiskey Bottom Road                                              Unliquidated
          Laurel, MD 20723                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       0259
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,051.12
          The Good Kitchen                                                      Contingent
          401 Hawthorne Lane, Suite 110-293                                     Unliquidated
          Charlotte, NC 28204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,600.62
          The Hartford                                                          Contingent
          P. O. Box 660916                                                      Unliquidated
          Dallas, TX 75266-0916                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insurance
          Last 4 digits of account number       5488
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,348.45
          ThermoPod                                                             Contingent
          3928 McGregor Court                                                   Unliquidated
          Mobile, AL 36608                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                 Page 36 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          Thought Stamp                                                         Contingent
          305 Dyches Drive                                                      Unliquidated
          Savannah, GA 31406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       1318
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,500.00
          Trust Pilot Inc.                                                      Contingent
          245 5th Avenue, Fourth Floor                                          Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       4661
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,283,804.11
          Tuhaye Venture Partners                                               Contingent
          303 Greenwich Street                                                  Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred 7/20/16
                                                                             Basis for the claim:    business investment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,532.40
          United Healthcare                                                     Contingent
          c/o UHS Premium Billing                                               Unliquidated
          P. O. Box 94017                                                       Disputed
          Palatine, IL 60094
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       3233                         Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,358.68
          United Parcel Service                                                 Contingent
          P. O. Box 7247-0244                                                   Unliquidated
          Philadelphia, PA 19170-0001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       1192
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,733.27
          Venco Video, Inc.                                                     Contingent
          313 Arch Street, Suite 202                                            Unliquidated
          Philadelphia, PA 19106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,444.89
          Windtstream                                                           Contingent
          P. O. Box 9001013                                                     Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       5912
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-22733                  Doc 1        Filed 09/24/19                    Page 37 of 54
 Debtor       Terra’s Kitchen, LLC                                                                    Case number (if known)
              Name

 3.99      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $250.00
           Winter Marketing Inc.                                                Contingent
           3618 154th Street                                                    Unliquidated
           Surrey BC V3Z 0H3                                                    Disputed
           Canada
                                                                             Basis for the claim:    trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes


 3.100     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,000.00
           Zog Media, Inc.                                                      Contingent
           11201 North Tatum Boulevard, Suite 200                               Unliquidated
           Phoenix, AZ 85028                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Eric R. Harlan, Esquire
           Shapiro Sher Guinot & Sandler                                                              Line     3.45
           250 West Pratt Street, Suite 2000
                                                                                                             Not listed. Explain
           Baltimore, MD 21201

 4.2       Jellyfish Online Marketing
           729 East Pratt Street, Suite 600-690                                                       Line     3.45
           Baltimore, MD 21202
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                        832.65
 5b. Total claims from Part 2                                                                            5b.    +     $                 18,702,492.40

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    18,703,325.05




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                        Case 19-22733                Doc 1      Filed 09/24/19        Page 38 of 54
 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   lease for corporate
             lease is for and the nature of               office
             the debtor's interest

                  State the term remaining
                                                                                     Canton Hardware, LLC
             List the contract number of any                                         1734 14th Street NW
                   government contract                                               Washington, DC 20009




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 19-22733                Doc 1    Filed 09/24/19       Page 39 of 54
 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Brendan                           3630 Stansbury Mill Road                          Capital One                        D
             Connors                           Phoenix, MD 21131                                                                    E/F       3.17
                                                                                                                                    G




    2.2      Brendan                           3630 Stansbury Mill Road                          Elan                               D
             Connors                           Phoenix, MD 21131                                                                    E/F       3.27
                                                                                                                                    G




    2.3      Michael McDevitt                  1656 Chinford Trail                               American Express                   D
                                               Annapolis, MD 21401                                                                  E/F       3.2
                                                                                                                                    G




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 19-22733                    Doc 1        Filed 09/24/19            Page 40 of 54




 Fill in this information to identify the case:

 Debtor name         Terra’s Kitchen, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 23, 2019                      X /s/ Brendan Connors
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brendan Connors
                                                                       Printed name

                                                                       CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 19-22733                Doc 1    Filed 09/24/19   Page 41 of 54




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Terra’s Kitchen, LLC                                                                   Case No.
                                                                                Debtor(s)          Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the CFO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       September 23, 2019                                      /s/ Brendan Connors
                                                                     Brendan Connors/CFO
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
               Case 19-22733   Doc 1   Filed 09/24/19   Page 42 of 54


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    3180 Media Group
    404 East Montgomery XRD
    Savannah, GA 31406



    American Express
    P. O. Box 1270
    Newark, NJ 07101-1270



    Andrew Liberman
    11904 Triadelphia Road
    Ellicott City, MD 21042-1006



    Anthony Pitts
    206B 66th Street
    Virginia Beach, VA 23451



    ASKing Tech LLC
    822 South Main Street
    Baltimore, MD 21224



    B E Enterprises
    P. O. Box 369
    Woodbine, MD 21797



    BING Ads-Microsoft Online, Inc.
    6100 Neil Road, Suite 100
    Reno, NV 89511



    Bounce Exchange
    620 8th Avenue, Floor 21
    New York, NY 10018



    Brendan Connors
    3630 Stansbury Mill Road
    Phoenix, MD 21131
           Case 19-22733   Doc 1   Filed 09/24/19   Page 43 of 54



Burleigh Manor Animal Sanctuary
and Eco Retreat
3950 White Rose Way
Ellicott City, MD 21042



C. Walker
502 Plum Street
Vienna, VA 22180



C.H. Robinson World Wide, Inc.
P. O. Box 9121
Minneapolis, MN 55480



C3 Metrics, Inc.
2 International Drive, Suite 130
Portsmouth, NH 03801



Canton Ace Hardware
1022 Binney Street
Baltimore, MD 21224



Canton Hardware, LLC
1734 14th Street NW
Washington, DC 20009



Capital One
P. O. Box 71083
Charlotte, NC 28272-1083



Carlos Castillo
5 Dundas Court, Apt. B-3
Parkville, MD 21234



Carson Shearer
1512 Grand Willow Way
Raleigh, NC 27614
           Case 19-22733   Doc 1   Filed 09/24/19   Page 44 of 54



Chia & Hon Photography
130 East 64th Street
Savannah, GA 31405



Consumer Acquisition LLC
725 Barleta Court
Livermore, CA 94550



Cool Mom Picks, LLC
73 Old Dublin Pike, Suite 10-343
Doylestown, PA 18902



David Dempsey
207 East 33rd Street
Savannah, GA 31401



David & Sons
120 Center Square Road
Swedesboro, NJ 08085



Decision Genetics, Inc.
17810 Meeting House Road
Sandy Spring, MD 20860



DH Patterson LLC
8210 Rider Avenue
Towson, MD 21204



Elan
P. O. Box 790408
Saint Louis, MO 63179-0408



Eric R. Harlan, Esquire
Shapiro Sher Guinot & Sandler
250 West Pratt Street, Suite 2000
Baltimore, MD 21201
           Case 19-22733   Doc 1   Filed 09/24/19   Page 45 of 54



Estelle LLC
5548 April Journey
Columbia, MD 21044



Facebook
1601 Willow Road

Menlo Park, CA 94025


Federal Express
3965 Airways Boulevard
Module G,4th Floor
Memphis, TN 38116



Feenix Venture Partners
777 Third Avenue, 23rd Floor
New York, NY 10017



Frozen Garden, LLC
315 E 316N, Unit C
Valparaiso, IN 46383



Fry Communications
800 West Church Road
Mechanicsburg, PA 17055



Gabe Massuda
7939 Honeygo Boulevard, Suite 111
Nottingham, MD 21236



Galloway Creek Investments LLC
Attention: Donald Scheeler
1405 Gateshead Road
Towson, MD 21204



Gloria T. Crouch
225 Main Street, Suite 306
Carbondale, CO 81623
           Case 19-22733   Doc 1   Filed 09/24/19   Page 46 of 54



Google, Inc.
Dept. 33654
P. O. Box 39000
San Francisco, CA 94139



Grapefriend
12 West 96th Street, Apt. 9B
New York, NY 10025



Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200
Dallas, TX 75201



Guy Nailer
2500 Grays Road
Dundalk, MD 21222



H Fields LLC
229 Northway Road
Reisterstown, MD 21136



Herman Dunst
3380 Jennings Chapel Road
Woodbine, MD 21797



Illinois Department of Revenue
P. O. Box 19035
Springfield, IL 62794



Impact Radius, Inc.
223 East De La Guerra Street
Santa Barbara, CA 93101



Indian Ridge Provisions
400 Emlen Way
Telford, PA 18969
           Case 19-22733   Doc 1   Filed 09/24/19   Page 47 of 54



Jamie Elwood
9510 Honeygo Creek Court
Perry Hall, MD 21128



Jellyfish Online Marketing
729 East Pratt Street, Suite 600-690
Baltimore, MD 21202



Jellyfish US Limited
250 South President Street, Suite 10
Baltimore, MD 21223



JMSJBT INV, LLC
222 South Hailand Avenue
Collingswood, NJ 08108



Kathryn Robinette
670 Cole Ranch Road
Durango, CO 81303



Kevin Lowe
3308 NE 38th Street
Fort Lauderdale, FL 33308



Klein Capital
3335 Bullfrog Road
Taneytown, MD 21787



Ledbetter Packing Company
P. O. Box 1000, Dept. 405
Memphis, TN 38148



Lisa Davis
3950 White Rose Way
Ellicott City, MD 21042
           Case 19-22733   Doc 1   Filed 09/24/19   Page 48 of 54



Little Black Skillet
454 Carlin Avenue
Charleston, SC 29412



LS Media, Inc.
68-19 Ingram Street
Forest Hills, NY 11375



Magento
3640 Holdrege Avenue
Los Angeles, CA 90016



Mainstar Trust
214 West 9th Street
P. O. Box 420
Onaga, KS 66521



Maryland Unemployment Insurance
Department of Economic Development
P. O. Box 17291
Baltimore, MD 21203-7291



Media IQ Digital NA
853 Broadway, 4th Floor
New York, NY 10003



Melissa Jiulianti
203 Wakefield Road
Richmond, VA 23221



Merrill Corporation LLC
CM-9638
Saint Paul, MN 55170-9638



Meticullosity
460 Doyle Avenue, Suite 201
Kelowna, BC V1Y 9H2
           Case 19-22733   Doc 1   Filed 09/24/19   Page 49 of 54



Michael J. McDevitt
1758 Birdbrook Trail
Annapolis, MD 21401



Michael McDevitt
1656 Chinford Trail
Annapolis, MD 21401



National Public Media
P. O. Box 414406
Boston, MA 02241-4406



Optimizely
DEPT CH 19940
Palatine, IL 60055



Pandora
25601 Network Place
Chicago, IL 60673



Peter C. Sisson
11955 Marine View SW
Burien, WA 98146



Portia Dunst
3380 Jennings Chapel Road
Woodbine, MD 21797



Printing Images
12266 Wilkins Avenue
Rockville, MD 20852



Proper Sky
100 South Keswick Avenue
Glenside, PA 19038
           Case 19-22733   Doc 1   Filed 09/24/19   Page 50 of 54



PSA Insurance & Financial Services
11311 McCormick Road, Suite 500
Hunt Valley, MD 21031



Quixotic Farming
5350 College Boulevard
Overland Park, KS 66212



Rastelli Foods Group
300 Heron Drive
Sicklerville, NJ 08081



Red Velvet Partners, Inc.
546 East Harris Street
Savannah, GA 31401



RLS Logistics
2185 Main Road
Newfield, NJ 08344



Salty Girl Seafood
P. O. Box 6557
Santa Barbara, CA 93110



SHIFT
1407 Fleet Street, Suite 200
Baltimore, MD 21231



Sinclair Broadcasting
170 Lake Front Drive
Cockeysville, MD 21030



Solve LLC
5287 East Rolling Creek Drive
Cave Creek, AZ 85331
           Case 19-22733   Doc 1   Filed 09/24/19   Page 51 of 54



State of Arkansas
P. O. Box 2485
Little Rock, AR 72203



State of California
Franchise Tax Board
P. O. Box 942857
Sacramento, CA 94257-0511



Stefanie Tartaglia
32 Evans Avenue
Timonium, MD 21093



Sugar Lakes Foundation
225 Main Street, Suite 306
Carbondale, CO 81623



T Squared Advertising LLC
3545 Waterchase Way W
Jacksonville, FL 32224



Tandem Legal Group LLC
829 7th Street NW
Washington, DC 20001



Tannaz Brucht
5328 East Barwick Drive
Cave Creek, AZ 85331



Teamify
c/o Clearvision
2401 Walnut Street, Suite 102
Philadelphia, PA 19103-4341



Terri Miller
1402 NW 304th Circle
Ridgefield, WA 98642
           Case 19-22733   Doc 1   Filed 09/24/19   Page 52 of 54



The Coastal Companies
9001 Whiskey Bottom Road
Laurel, MD 20723



The Good Kitchen
401 Hawthorne Lane, Suite 110-293
Charlotte, NC 28204



The Hartford
P. O. Box 660916
Dallas, TX 75266-0916



ThermoPod
3928 McGregor Court
Mobile, AL 36608



Thought Stamp
305 Dyches Drive
Savannah, GA 31406



Trust Pilot Inc.
245 5th Avenue, Fourth Floor
New York, NY 10016



Tuhaye Venture Partners
303 Greenwich Street
New York, NY 10013



United Healthcare
c/o UHS Premium Billing
P. O. Box 94017
Palatine, IL 60094



United Parcel Service
P. O. Box 7247-0244
Philadelphia, PA 19170-0001
           Case 19-22733   Doc 1   Filed 09/24/19   Page 53 of 54



Venco Video, Inc.
313 Arch Street, Suite 202
Philadelphia, PA 19106



Windtstream
P. O. Box 9001013
Louisville, KY 40290



Winter Marketing Inc.
3618 154th Street
Surrey BC V3Z 0H3
Canada



Zog Media, Inc.
11201 North Tatum Boulevard, Suite 200
Phoenix, AZ 85028
                                        Case 19-22733                Doc 1     Filed 09/24/19      Page 54 of 54




                                                               United States Bankruptcy Court
                                                                       District of Maryland
 In re      Terra’s Kitchen, LLC                                                                         Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Terra’s Kitchen, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 23, 2019                                                  /s/ Lawrence J. Yumkas
 Date                                                                Lawrence J. Yumkas 06357
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Terra’s Kitchen, LLC
                                                                     Yumkas, Vidmar, Sweeney & Mulrenin, LLC
                                                                     10211 Wincopin Circle, Suite 500
                                                                     Columbia, MD 21044
                                                                     (443) 569-0758 Fax:(410) 571-2798
                                                                     lyumkas@yvslaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
